Hr. Justice Wheeler
delivered the opinion of the court.
The appellee was put upon his trial upon an indictment for counterfeiting. The jury returned a verdict of “not guilty;” the prisoner was discharged, and the case is brought up by appeal on behalf of the state.
A verdict of “not guilty” puts a final termination tó a criminal prosecution. After that verdict, the constitution and laws forbid that the party shall be again put in jeopardy for the same offense. The state can pursue him no further upon the same charge, either by ah application for a new trial or by an appeal. [Const, art. I, sec. 12; and art. 1Y, sec. 3.]
The appeal must be dismissed.